Citation Nr: 1822464	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  12-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter

ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to October 1945.  He died in September 2010 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the appellant and her daughter testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In January 2017, the Board remanded the case for additional development and it now returns for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's death certificate lists the immediate cause of death as intracerebral hemorrhage due to or as a consequence of hypertensive and arteriosclerotic cardiovascular disease.

2. A disability of service origin did not cause or contribute to the Veteran's death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the appellant's representative alleged the March 2017 VA examiner's opinion is incomplete and thus inadequate for adjudication purposes, which will be discussed herein, neither she nor her representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Analysis

The appellant contends that the intracerebral hemorrhage that caused the Veteran's death was due to trauma sustained from his artificial eye splitting, tearing, or damaging a blood vessel.  In this regard, the Veteran fell from his bed in September 2010 and struck his head on the left side, where he is service-connected for an enucleated eye and had an artificial eye.

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of the veteran's death.  38 U.S.C. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially; combined to cause death; aided or lent assistance to the production of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injuries primarily causing death.  38 C.F.R. § 3.312(c)(3).

Minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in September 2010 at the age of 88.  The death certificate lists the cause of death as intracerebral hemorrhage due to hypertensive and arteriosclerotic cardiovascular disease.  No autopsy was conducted.  At the time of the Veteran's death, he was service-connected for bilateral hearing loss, left eye enucleation, back muscle shell fragment wound residuals, left thigh muscle shell fragment wound residuals, tinnitus, and a scalp scar.

As an initial matter, the Board notes that the appellant does not allege, nor does the record reflect, that the Veteran first manifested hypertensive and arteriosclerotic cardiovascular disease during service, or within one year of his discharge from service, or that such is otherwise related to service on a direct basis.  In this regard, his service treatment records are silent for any complaints, treatment, or diagnoses referable to a heart condition.  Moreover, the Veteran's July 1945 separation examination report notes that clinical evaluation of the cardiovascular system, including his heart rate and blood pressure, was normal.  In fact, prior to his death, the Veteran applied for service connection for a heart disability requiring implantation of a pacemaker, and such claim was denied in a September 2011 rating decision.  Furthermore, the appellant has not alleged, and the record does not reflect, that the Veteran's service-connected disabilities, other than his left eye enucleation, caused or contributed to his death.  Rather, she claims that the Veteran's intracerebral hemorrhage was due to his service-connected left eye disability.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

Specifically, the appellant has maintained that the Veteran's fatal hemorrhage was caused by his artificial left eye splitting, tearing, or damaging a blood vessel.  In documents of record and at her October 2016 Board hearing, the appellant reported that, on September 1, 2010, the Veteran fell out of his bed in the early morning and fell two to three feet to the floor, hitting the left eye area of his head.  He went back to sleep, and after waking a couple hours later, he noticed his speech was slurring.  The appellant testified that one side of the Veteran's face was drooping so they called 911 and went to the emergency department.  

After being transported to the emergency department, a CT scan was administered that showed a parenchymal hematoma in the posterior left frontal lobe.  Another CT scan was administered a few hours later that showed the hematoma had grown.  The Veteran was noted to have a "raccoon eye" on the left side of his face.  He was transferred to a trauma center, then later to palliative care.  Private treatment records from Mount Carmel East and West hospitals, where he was treated, did not address whether the Veteran's artificial eye caused or contributed to the hematoma.  In this regard, a trauma service consult noted the hematoma was likely due to a hemorrhagic stroke, whereas a subsequent palliative care consult indicated it was unclear whether the hemorrhage was due to a fall or if the Veteran had a hemorrhagic stroke. 

Accordingly, the Board remanded the claim in January 2017 in order to obtain an opinion regarding whether the Veteran's service-connected left eye disability, in particular his artificial left eye, was the principal or contributory cause of his death.  In March 2017, a VA examiner reviewed the Veteran's file, and noted that the Veteran suffered a parenchymal hematoma in the posterior left frontal lobe.  He further observed that the CT scan report showed the Veteran's skull was normal, and did not contain signs of an orbital fracture.  He further noted that the ER notes did not document any orbital trauma.  He then opined that, without direct physical communication between the left orbit and the location of the hematoma, and the fact that the death certificate concluding that the hemorrhage was secondary to the Veteran's cardiovascular disease, it is less likely than not that the cause of the hemorrhage was secondary to direct orbital trauma related to the Veteran's prosthetic eye.

The Board finds the foregoing opinion, which reflects consideration of the entirety of the record and provides a complete rationale supported by the evidence of record, highly probative.  Furthermore, the opinion offers a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner reviewed the file, including the Board remand instructions, noted the Veteran's diagnoses and clinical findings, and addressed the appellant's contentions.  Notably, there is no competent medical evidence or opinion of record to the contrary.

The Board acknowledges the appellant's sincerely held belief that the Veteran's left eye disability contributed or caused his death; however, the primary or contributory cause of death is a complex medical question, requiring specialized experience.  As such, the appellant is not competent to provide such an opinion, which falls outside the realm of knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the only competent evidence of record concerning the alleged relationship between the Veteran's service-connected left eye disability and his cause of death is the March 2017 VA examiner's opinion.

Additionally, the Board acknowledges the appellant's representative's contention that the examiner's opinion is incomplete because it did not explicitly address whether the Veteran's left eye disability was a contributory cause of his death.  However, the Board finds the examiner's opinion and rationale includes consideration of contributory causation as the wording "secondary to" implies consideration of multiple theories of causation, particularly in light of the appellant's contention that the hemorrhage was a direct result of trauma to a blood vessel from the artificial left eye.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).

Therefore, although sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


